                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

LYDIA M. GAINES,                                  §
                                                  §
                 Plaintiff,                       §
v.                                                §   Civil Action No. 3:17-CV-1867-L
                                                  §
THE CITY OF DALLAS,                               §
                                                  §
                 Defendant.                       §

                                              ORDER

       On December 28, 2018, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 34) were entered, recommending that the court grant Defendant

The City of Dallas’s Motion to Dismiss Plaintiff’s Amended Federal Complaint (Doc. 27), and

dismiss with prejudice Plaintiff’s employment law claims, which are brought pursuant to the Age

Discrimination in Employment Act (“ADEA”), and her state law claim of defamation for failure to

state a claim upon which relief may be granted. The magistrate judge further determined that

Plaintiff had pleaded her best case in light of her decision to not respond to the motion to dismiss

and her inability to overcome the deficiencies in her pleadings even after they were specifically

pointed out in a prior report. The magistrate judge, therefore, recommends that Plaintiff not be given

a further opportunity to amend her pleadings. No objections to the Report were filed.

       After carefully reviewing the motion, pleadings, and Report, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the court.

Accordingly, the court grants Defendant The City of Dallas’s Motion to Dismiss Plaintiff’s

Amended Federal Complaint (Doc. 27) and dismisses with prejudice Plaintiff’s defamation and



Order – Page 1
ADEA claims for failure to state a claim upon which relief may be granted. Plaintiff has not

requested another opportunity to amend her pleadings and, for the reasons stated by the magistrate

judge, the court will not allow her to further amend her pleadings, as doing so would be futile and

unnecessarily delay the proceedings in this case.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        It is so ordered this 18th day of January, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
